DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al (US Publication No. 2020/0328207).
Regarding claim 16, Hong discloses a structure comprising: a semiconductor substrate Fig 6B, 101 comprising a bulk portion; dielectric isolation regions Fig 6B, 110 over the bulk portion of the semiconductor substrate; a first semiconductor fin and a second semiconductor fin Fig 6B, 105 protruding higher than top surfaces of the dielectric isolation regions; a first gate stack and a second gate stack Fig 6B, 165 on the first semiconductor fin and the second semiconductor fin, respectively; and a gate isolation region Fig 6B, 172  ¶0043 between the first gate stack and the second gate stack, wherein a bottom surface of the gate isolation region is higher than top ends of the first semiconductor fin and the second semiconductor fin Fig 6A-6B, 7A-7B, 9B.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Publication No. 2020/0328207) in view of Lin et al (US Publication No. 2017/0345820).
	Regarding claim 1, Hong discloses a structure comprising: a semiconductor substrate Fig 6B, 101; dielectric isolation regions Fig 6B, 110 extending into the semiconductor substrate Fig 6B, 101, wherein the dielectric isolation regions comprise top surfaces Fig 6B; a dummy fin Fig 6B, 105D between the dielectric isolation regions Fig 6B and protruding higher than the top surfaces of the dielectric isolation regions Fig 6B; a first semiconductor region and a second semiconductor region Fig 6B, 105 on opposing sides of the dummy fin Fig 6B, 105D ¶0060; a first gate stack and a second gate stack Fig 6B, 165 on the first semiconductor region and the second semiconductor region Fig 6A, respectively; and a gate isolation region Fig 6B, 172  ¶0043 between the first gate stack and the second gate stack, wherein a bottom surface of the gate isolation region extends down to a level higher than the top surfaces of the dielectric isolation regions Fig 6B. Hong discloses all the limitations but silent on the material used for the dummy fin. Whereas Lin discloses a dielectric separator/fin Fig 6A, 50 between the first and second semiconductor region Fig 6A ¶0025.
Hong and Lin are analogous art because they are directed to separators/fin and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used by Hong and incorporate the teachings of Lin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 2, Hong discloses wherein the gate isolation region physically contacts a top surface of the dielectric dummy fin Fig 6B and 9B.
	Regarding claim 4, Hong in view of Lin discloses wherein the gate isolation region comprises: a first layer; and a second layer over the first layer, wherein the first layer and the second layer are distinguishable from each other Fig 6B and 9B.
Regarding claim 5, Hong in view of Lin discloses wherein the first layer has a first atomic percentage of an element, and the second layer has a second atomic percentage of the element, with the second atomic percentage different from the first atomic percentage ¶0043.
	Regarding claims 6 and 7, Hong discloses wherein the first layer and the second layer are formed of a same material ¶0043.Hong and Lin discloses all the limitations except for the porosity level and the type of material. It would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used by Hong since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
	Regarding claim 8, Lin discloses wherein the first semiconductor region comprises a semiconductor fin protruding higher than the top surfaces of the dielectric isolation regions, and wherein a first top surface of the dielectric dummy fin is level with or higher than a second top surface of the semiconductor fin Fig 6D.
Regarding claim 9, Hong discloses wherein the first gate stack comprises a gate dielectric and a gate electrode, and wherein the gate dielectric separates the gate electrode from the gate isolation region Fig 6A-6B and 9A-9B.
.

Claims 10- 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Publication No. 2020/0328207).
Regarding claim 10, Hong discloses  a structure comprising: a first gate stack comprising: a first gate dielectric Fig 6B, 162; and a first gate electrode Fig 6B, 165 overlapping a first bottom portion of the first gate dielectric Fig 6B; a second gate stack comprising: a second gate dielectric Fig 6C, 162; and a second gate electrode Fig 6C, 165 overlapping a second bottom portion of the second gate dielectric; and a gate isolation region between the first gate stack and the second gate stack Fig 6A-6B, wherein the gate isolation region comprises: a first dielectric layer comprising a bottom portion, Fig 6B; and a second dielectric layer overlapping the bottom portion of the first dielectric layer Fig 6B, wherein the second dielectric layer Fig 6A-6C. Hong discloses all the limitations except for the porosity level of the material. It would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used by Hong since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 11, Hong discloses wherein the first dielectric layer and the second dielectric layer comprise a same dielectric material ¶0043.
Regarding claim 12, Hong discloses all the limitations except for the type of dielectric layer. It would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used by Hong since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 13, Hong discloses wherein upper portions of the first dielectric layer have different widths than respective lower portions of the first dielectric layer, and wherein at least an upper portion of the second dielectric layer has a substantially uniform width Fig 6B.
Regarding claim 15, Hong discloses further comprising: a semiconductor substrate; a dielectric isolation region; and a semiconductor fin between a first portion and a second portion of, and protruding higher than, the dielectric isolation region, wherein a bottom surface of the gate isolation region contacts a top surface of the dielectric isolation region Fig 3, 6B, Fig 8, 9B.


Claims  14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Publication No. 2020/0328207) in view of Lin et al (US Publication No. 2017/0345820).
	Regarding claim 14, Hong discloses all the limitations but silent on the material used for the dummy fin. Whereas Lin discloses a dielectric separator/fin Fig 6A, 50 between the first and second semiconductor region Fig 6A ¶0025.
Hong and Lin are analogous art because they are directed to separators/fin and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used by Hong and incorporate the teachings of Lin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 17, Hong discloses dummy fin between the dielectric isolation regions and protruding higher than the top surfaces of the dielectric isolation regions, wherein the gate isolation region overlaps the dummy fin Fig 6A-6B, 7A-7B, 9B.  Hong discloses all the limitations but silent on the material used for the dummy fin. Whereas Lin discloses a dielectric separator/fin Fig 6A, 50 between the first and second semiconductor region Fig 6A ¶0025.
Regarding claim 18, Hong discloses wherein the gate isolation region physically contacts a top surface of the dielectric dummy fin Fig 6A-6B, 7A-7B, 9B.
Regarding claim 19, Hong discloses wherein the gate isolation region physically contacts both of the first gate stack and the second gate stack Fig 6A-6B, 7A-7B, 9B.
Regarding claim 20, Hong discloses wherein the gate isolation region comprises two layers comprising different dielectric materials Fig 6A-6B, 7A-7B, 9B.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811